TRUSTEE; JOSEPH H. SMITH AND
CAROL J. SMITH; MARIA ORELLANA;
MAGHAMI FERIAL TRUST, FERIAL
MAGHAMI, TRUSTEE; LEONARDO
BARRERA AND GLORIA BARRERA;
MOJISOLA ADEKUNBI AND ABIOLA
SANNI; SIGNATURE MGM GRAND,
LLC; DOUGLAS HUIBREGTSE; JAMES
HOKANSON; ANTE LONCAR; LJUBICA
LONCAR AND ELIZABETH G.
VIDUCICH; RAUL RIOS AND FERMINA
RIOS; VLADIMIR RIVKIN; DANNY
MAES AND STEPHANIE CLEVELAND;
MARK N. KECHEJIAN AND CHRISTINE
KECHEJIAN; MICHAEL HAHALYAK
AND LISA KRISAY-HAHALYAK;
BENJAMIN RUDNITSKY AND TAMAR
A. RUDNITSKY; CLAY FRAZIER AND
PAULA FRAZIER; MIRIAM KIM AND
MARIE KIM; PASQUALE FEBBRARO
AND CATHLEEN M. FEBBRARO; HYO
SHIN AND JUNG SHIN; EUN YOUNG
LEE; JOHN 0. TOROSIAN AND SARKIS
TOROSIAN; LUNIQUE LE; RAFFI
PIRICHIAN AND ANI PIRICHIAN; JIM
C. BURGUM; NANCY MARTINA;
HERMAN CELIKIAN; RICHARD
FELDMAN; LES KRIEGER AND
REBEKAH KRIEGER; CHRISTINA KIM;
JUAN MEDINA AND CLARISSA
MEDINA; THOMAS CIFELLI AND JOHN
CIFELLI; MANSOUR SHAMS AND
ZAHRIA SHAMS; LEE FAMILY TRUST,
CHRIS LEE AND SUZIE LEE AS CO-
TRUSTEES; BRADLEY COSTELLO 1997
TRUST, BRADLEY COSTELLO AS
TRUSTEE; BERNARD KLOUDA; RUZAN
CHARKCHYAN AND ARUTYUN
CHARKCHYAN; MARCO GONZALEZ;
MARK BUCHSTABER AND DEBORAH
BUCHSTABER; LINH TANG AND HUNG
TANG; JERRY BROWN; WILLIAM
                           2
PEDERSON AND TATYANA
PEDERSON; CHARLES GERACI AND
DELVIN DIAZ; MYUNG JA CHO;
SHERENNE TANG; JULIETA
BALAHADIA; CHENG LIM; DAVID
SHIM; HOJOON LEE; MICHAEL
LINARES AND LAURIE LINARES;
GREG YI AND GRACE YI; SOUP, LLC;
UJAL GHOSHTAGORE; WERDMULLER
FAMILY TRUST, WALTER E.
WERDMULLER VON ELGG AND JILL C.
WERDMULLER VON ELGG, TRUSTEES;
SASAN SEIDFATHI AND MEHRNAZ
SAGHAFI; LAWRENCE M. DUMOULIN;
SEHAK TUNA AND VARTUHI TUNA;
LAWRENCE HOBSON AND LINDA M.
HOBSON; LEE PRITZL; BELINDA W.
LOUIE; AMIN A. RAHIM AND ZAITUN
A. RAHIM; PRISCILLA SALEM; IKE
SHERMAN AND GILLIANA SHERMAN;
REMI OHTA; DUNCAN & GARDELLA
ENTERPRISES, LLC; ALEXANDER
GONSECKI AND VALENTINA
GONSECKI; SHI SI ZHENG; MARTHA
VIAS; ANDRES ALOS; CHARLES
CROOKS AND LAURA CROOKS;
SAMPAL FAMILY REVOCABLE LIVING
TRUST; FOUAD FEGHALI; BASSILIOS
PETRAKIS; DANIEL REICH AND
NATALIE REICH; JOSE SANCHEZ;
LINDA CORBRIDGE; RAFIK BAKIJAN;
RONALD D. PERKINS; LV 700, LLC;
AND LOUIS CARNESALE AND JOHN
CARNESALE,
Real Parties in Interest.

     ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

            This original petition for a writ of mandamus challenges a
district court order denying a motion to disqualify an arbitrator. On June
18, 2013, real parties in interest filed an emergency motion to dismiss this

                                     3
                writ petition. In their motion, real parties in interest indicate that they
                have agreed to proceed in the underlying arbitration without the
                challenged arbitrator and that, consequently, petitioner has effectively
                obtained the relief it seeks in this writ petition. On June 26, 2013,
                petitioner filed an opposition, asking that this court nevertheless entertain
                its writ petition because the challenged arbitrator is still presiding over
                the claims of several hundred other plaintiffs in two separate actions that
                are being overseen by federal courts.
                            Having considered petitioner's writ petition, real parties in
                interest's motion to dismiss, and petitioner's opposition thereto, we
                conclude that entertaining this writ petition would be inappropriate.
                Specifically, it appears that we would be deciding a legal issue that would
                have no effect on the named real parties in interest.      Personhood Nev. v.
                Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010) ("This court's duty is
                not to render advisory opinions but, rather, to resolve actual
                controversies by an enforceable judgment."). Accordingly, we
                            ORDER the petition DISMISSED.'



                                                                            tietAtt..‘    ,
                                                             Hardesty



                                                             Parraguirre


                                                                                              J.




                      "We vacate the stay imposed by our June 10, 2013, order.
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                cc: Morris Law Group
                     Snell & Wilmer, LLP/Las Vegas
                     Blumenthal, Nordrehaug & Bhowmik
                     Gerard & Associates
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A